 


109 HRES 174 IH: Congratulating the people of Malaysia and honoring Datuk Siti Norma Binti Yaacob regarding her recent appointment as the first female Chief Judge of Malaya, Malaysia.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 174 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Meeks of New York (for himself, Mrs. Jones of Ohio, Ms. Eddie Bernice Johnson of Texas, Mr. McNulty, Mr. Sessions, Mr. Conyers, Mr. Crowley, Mr. Jefferson, Mr. Issa, Mr. Sanders, Ms. Bordallo, and Ms. Solis) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Congratulating the people of Malaysia and honoring Datuk Siti Norma Binti Yaacob regarding her recent appointment as the first female Chief Judge of Malaya, Malaysia. 
 
Whereas during Women’s History Month and International Women’s Day held on March 8th, 2005, people around the world came together to commemorate women’s rights and peace as well as to honor their accomplishments; 
Whereas on February 8, 2005, the Government of Malaysia for the first time appointed a female judge, Datuk Siti Norma Binti Yaacob, as Chief Judge of Malaya, the third highest position in the nation’s judiciary; 
Whereas Datuk Siti Norma Yaacob was also the only female High Court judge in the 1990s and went on to create history as the first woman to be appointed a Court of Appeals judge in 1994, and subsequently a Federal Court judge in 2001; 
Whereas she made history as the first woman to have been appointed to an executive position in the judiciary when she was appointed Senior Assistant Registrar for the Federal Court in June 1963; 
Whereas she was born on July 6, 1940, in Seremban, Negeri Sembilan, Malaysia and received her early education at Malay School Rahang, Convent of the Holy Infant Jesus and King George V, Seremban, and later obtained the degree of Barrister-at-Law of the Honorable Society of Gray’s Inn, London; 
Whereas she serves as a role model for millions of Malaysian women and thus contributes tremendously to the advancement of women’s rights and social status in the world as well as Malaysia; and 
Whereas the Government of Malaysia is committed in ensuring that its judiciary system is independent, that women’s rights and advancements are promoted, and that human rights of every citizens are protected: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the people of Malaysia and honors Datuk Siti Norma Yaacob on becoming the first female Chief Judge of Malaya, the third highest position in the nation’s judiciary; 
(2)recognizes the important contribution Datuk Siti Norma Yaacob has made to Malaysia’s judiciary system and to the advancement of women’s right in Malaysia; and 
(3)commends the Government of Malaysia for its effort to further pursue the emancipation and empowerment of women and protect the rights of women in Malaysia. 
 
